                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


BRANCH BANKING AND TRUST COMPANY,

                              Plaintiff,

v.                                                    CIVIL ACTION NO. 2:19-cv-00073

LOGAN ONCOLOGY CARE ASSOCIATES, LLC,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       Before the Court is Plaintiff’s Supplemental Motion for Default Judgment. (ECF No. 13.)

For the reasons discussed herein, the motion is GRANTED.

       Plaintiff filed this suit against Defendant Logan Oncology Care Associates, LLC

(“Defendant”), seeking to collect payments under a promissory note executed on February 17,

2012. (ECF No. 1.) On July 10, 2019, Plaintiff filed a motion for default judgment against

Defendant for failing to plead or otherwise defend against this action. See Fed. R. Civ. P. 55.

(ECF No. 9.) On August 19, 2019, this Court entered a memorandum opinion and order granting

Plaintiff’s motion for default judgment insofar as it sought an award for the outstanding principal

amount due under the note, accrued interest, accrued late charges and fees, post-judgment interest,

and attorneys’ fees and costs. (ECF No. 10 at 7.) The Court, however, denied without prejudice

Plaintiff’s request for prejudgment interest finding that Plaintiff did not provide adequate support

for its claim. (See id. at 5.) Nevertheless, Plaintiff was permitted to submit supplemental briefing

on its motion in support of its prejudgment interest proposal. (See id. at 5–6.)
       Plaintiff timely filed the present supplemental motion. (ECF No. 13.) Therein, Plaintiff

provides a proposed prejudgment interest calculation and a detailed explanation of that calculation.

The note at issue provides that interest shall accrue from June 17, 2015, “on the unpaid principal

balance outstanding from time to time at the variable rate equal to the [Plaintiff]’s Prime Rate plus

1% per annum to be adjusted monthly, on the 1st day of each month, as the [Plaintiff]’s Prime

Rate changes.” (ECF No. 1-1 at 9.) As of July 3, 2019, the rate of interest accruing on the unpaid

principal amount was six and one-half percent (6.5%) per annum. (ECF No. 13-1.) The

outstanding principal owed under the note as of July 3, 2019, was $117,033.17. (ECF No. 9-1 at

2 ¶ 5; see also ECF No. 10 at 5.) Pursuant to the terms of the note, “[a]ll interest shall be computed

and charged for the actual number of days elapsed on the basis of a year consisting of three hundred

sixty (360) days.” (ECF No. 1-1 at 1.) Therefore, the Court finds that the amount of prejudgment

interest between July 3, 2019, and August 19, 2019, the date of this Court’s entry of default

judgment, totals $993.16 ($117,033.77 x 6.5% = $7,607.195 / 360 days = $21.13109 per diem x

47 days = $993.16).

       According, the Court GRANTS Plaintiff’s Supplemental Motion for Default Judgment,

(ECF No. 13), and ORDERS that prejudgment interest in the amount of $993.16 be paid to

Plaintiff. An amended judgment order including this amount for prejudgment interest will follow.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                               ENTER:         September 18, 2019




                                                  2
